Citation Nr: 0914071	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-18 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for cervical disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to 
September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for cervical disc 
disease and lumbar strain, finding that the Veteran had not 
submitted new and material evidence to reopen the claims.  In 
May 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.
 
The Board reopened the claims in November 2007 finding that 
new and material evidence had been submitted, but remanded 
the claims on the merits.  The case was returned to the 
Board, but in November 2008, the Board determined that 
additional development still was necessary.  The proper 
development has been accomplished and the claims are now 
ready for adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the present lumbosacral strain and service.

2.  The preponderance of the evidence shows no relationship 
between the present cervical spine disc disease and service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbosacral 
strain are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2008).

2.  The criteria for service connection for cervical disc 
disease are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2003.  The RO provided the appellant 
with notice regarding the criteria for assigning disability 
ratings and effective dates in June 2006 and December 2007, 
subsequent to the initial adjudication.  While the second two 
notice letters were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in supplemental statements of the 
case dated in September 2006 and May 2008, following the 
provision of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service treatment records and Social Security 
Administration records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the etiology of the back and 
neck disabilities, and afforded the Veteran the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.6(a).  
Presumptive periods generally do not apply to ACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for cervical 
degenerative disc disease and lumbar strain, which he asserts 
are due to an injury in service.  He describes the injury as 
falling from a ladder after a hatch closed on his hand and 
arm, which caused him to fall.  He is already service-
connected for cervical spine arthritis; thus, this disability 
will not be addressed.  

The service treatment records note a July 1963 injury (which 
would have been prior to entry into active duty per the DD-
Form 214 but was apparently in Reserve service) when a hatch 
closed on the Veteran's right wrist while he was descending a 
ladder; but do not document any back injury as a result of 
this event.  His spine was noted as normal on examination for 
entry onto active duty in November 1963. 

A January 1964 service treatment record shows the Veteran was 
involved in a motor vehicle accident and had pain up and down 
the back, worse during the evening.  On physical examination 
he had tenderness and muscle spasms of the lower cervical and 
upper thoracic paraspinal muscles.  The impression was whip-
lash injury.  A February 1964 medical record notes complaints 
of recurrence of pain in the lumbar area.  The Veteran gave a 
history of back injury a few years prior and complaints of 
occasional pain in the back shooting to the legs.  The 
impression was chronic lumbosacral strain.  Physical 
examination revealed mild lumbar paravertebral muscle spasm 
on the left.  May 1964 medical records note complaints of a 
stiff neck and findings of acute cervical sprain.  A December 
1964 medical record shows complaints of neck pain and 
stiffness times four days and upper mid back pain.  The 
assessment was strain to left trapezius.  The Veteran 
continued to complain of a stiff and sore neck in January 
1965.  A September 1965 discharge examination report shows 
clinical evaluation of the spine and neck was normal.

Three years after discharge, an April 1968 letter from a 
physician (regarding somatic complaints for mental health 
evaluation) notes that the Veteran experienced pain in the 
lumbosacral area and between his shoulders, which was sharp 
and intermittent.  He also stated that his back felt weak.

Since the September 1965 discharge from service, the record 
shows multiple injuries to the neck and back.  An April 1970 
letter from a private physician notes the Veteran had an 
injury in September 1969 and was diagnosed with low dorsal 
lumbar sprain and strain.  A May 1987 private medical record 
notes the Veteran was injured in October 1986 while operating 
a fork-lift when he was thrown into the windshield causing a 
"crunching in his back."  He was diagnosed with cervico-
dorsal strain.  He had a cervical fusion performed in 1988 
and a letter from a private physician in January 1989 noted 
the Veteran was under his care for a herniated cervical disc.  
An April 2000 private orthopedic record shows the Veteran had 
an on-the-job injury as a welder in February 2000.  He 
reportedly was bending over to pick up something heavy and 
felt something pop in the low back, which was severely 
painful.  The impression was lumbosacral strain with 
recurrent strain and some sciatica, and radiographic evidence 
of some degenerative disc disease, but no disc extrusion.  

An April 2003 letter from a private physician notes that he 
had been treating the Veteran for ongoing, recurrent problems 
with his neck and back since 1981.  The physician reported 
that there had not been any specific injury that had occurred 
while he was treating the Veteran.  As stated above, however, 
this is not accurate.  

A June 2003 VA examination report notes that the Veteran 
stated that his neck and back pain first started in service 
when he fell down a hatchway onboard a ship and that since 
that time he had multiple lifting injuries in the neck and 
back.  

VA medical records dated from 2001 to 2006 show findings of 
herniated cervical disc and cervical degenerative disc 
disease and fusion of C6-7, as well as degenerative disc 
disease of the lumbar spine and small disc bulges in L2-3, 
L3-4, and L4-5.

A VA physician provided an opinion in January 2008 that the 
Veteran's lumbar strain and cervical spine degenerative disc 
disease were related to service, but based the opinion 
regarding the cervical spine on the premise that there were 
no post-service injuries, which as noted above, is incorrect.  
The physician provided no basis for the opinion regarding the 
lumbar spine other than to note that there was no pre-
existing disability prior to service, and also noted, in 
error, no post-service injuries.  The same physician was 
asked again to provide an opinion on the etiology of the 
lumbar strain and degenerative disc disease of the cervical 
spine taking into consideration the Veteran's post-service 
injuries to the lumbar spine and cervical spine.  The 
physician responded in February 2008 that the matter could 
not be resolved without resort to mere speculation.  

As the record showed current diagnoses of lumbar strain and 
cervical degenerative disc disease, in-service injuries to 
the back and neck and an equivocal opinion from the VA 
examiner, an expert medical opinion was sought to resolve 
whether there is any relationship between the current 
diagnoses and service, with consideration of the post-service 
injuries to the neck and back, as well.  

In January 2009, an orthopedic specialist provided an opinion 
on the etiology of the cervical spine degenerative disc 
disease and the back disability.  The physician noted the 
relevant history in the claims file and determined that it 
was less likely than not that the Veteran's current back 
disability and degenerative disc disease of the cervical 
spine were related to any event or events in service.  The 
rationale provided was that while the Veteran had some 
complaints of low back pain in the military, the medical 
records indicated that he had a number of post-military 
injuries that were very significant and more likely the cause 
of his low back problems.  Regarding the Veteran's cervical 
degenerative disk disease, again the medical records 
indicated that the Veteran had a number of post-military 
injuries that were very significant and were more likely the 
cause of the cervical degenerative disc disease.  There was 
no objective evidence found in the review of the records of 
any objective evidence of cervical or lumbar spine permanent 
injury (radiographs, neurological examinations) that would 
substantiate service connection to those areas.  

The January 2009 opinion is the most probative opinion of 
record, as it is based on a review of the entire record 
including all in-service and post-service injuries.  The 
January 2008 examiner's first opinion that the current back 
and neck disabilities were related to service was based on an 
inaccurate premise that there were no post-service injuries.  
The examiner did not provide an opinion at all the second 
time around.  A medical opinion may be rejected as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The medical evidence in this case is not favorable to the 
Veteran's claim.  The Veteran genuinely believes that his 
cervical degenerative disc disease and back disabilities were 
incurred in service.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
degenerative disc disease of the cervical spine and a back 
disability and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional in January 2009 who 
discussed all of the relevant evidence of record and 
determined that the current disabilities in the neck and back 
were related to the post-service injuries and not the 
injuries in service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claims for degenerative disc disease of the 
cervical spine and lumbosacral strain; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for cervical disc disease 
is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


